Title: James Madison to Henry D. Gilpin, 14 January 1828
From: Madison, James
To: Gilpin, Henry D.


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                 Jany. 14. 1828
                            
                        

                        Recollecting that there must have been associates in the biographical commemoration of the act of
                            Independence, some of whom at least, may not share in the partiality which suggested my name for the use proposed in your
                            letter of the 4th. inst: that consideration added to the one conveyed in my answer, induces me to request that, if an
                            inscription of the work going to the Press be intended, some other object for such a mark of respect, may be preferred.
                        I beg you to be assured, Sir, that in this further view of the subject, I retain without diminution, my sense
                            of the friendly motives, for which I repeat my acknowledgements, with a renewed offer of my cordial salutations.

                        
                            
                                James Madison
                            
                        
                    